       Case 7:16-cv-03592-CS-JCM Document 463 Filed 12/27/19 Page 1 of 1
                                                                                    Seyfarth Shaw LLP
                                                                                 233 South Wacker Drive
                                                                                             Suite 8000
                                                                            Chicago, Illinois 60606-6448
                                                                                       T (312) 460-5000
                                                                                       F (312) 460-7000

                                                                               gmaatman@seyfarth.com
                                                                                       T (312) 460-5965

                                                                                      www.seyfarth.com

                                      December 27, 2019

VIA ECF & E-MAIL
The Honorable Cathy Seibel
United States District Court
300 Quarropas Street
White Plains, New York 10601-4150
chambersnysdseibel@nysd.uscourts.gov

Re:     William Durling, et al. v. Papa John’s International, Inc.
        Case No. 16-cv-03592 (S.D.N.Y.)

Dear Judge Seibel:

       We represent Defendant Papa John’s International, Inc. (“PJI”) in the above-referenced
matter. We write to inform the Court that Defendant consents to the request in Plaintiffs’ pre-
motion letter filed on November 20, 2019 regarding the addition of 365 late opt-ins to this action
(ECF No. 460).

        We thank Your Honor for Your continued attention to this matter.



                                                    Respectfully submitted,

                                                    Seyfarth Shaw LLP

                                                    /s/ Gerald L. Maatman, Jr.
                                                    Gerald L. Maatman, Jr.

cc:     Counsel of Record




60890810v.1
